Case 1:18-cv-01178-RBJ Document 55 Filed 12/05/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No. 1:18-cv-01178-RBJ

JEFFREY GONZALES,

       Plaintiff,
v.

UNIVERSITY OF COLORADO, through its Board, THE REGENTS OF THE UNIVERSITY
OF COLORADO, a body corporate,

       Defendant.


                               ORDER ON MOTION IN LIMINE


       Defendant moves in limine to exclude the testimony of five potential plaintiff’s witnesses

under Fed. R. Evid. 404(b) and 405. The motion is granted in part and denied in part.

                                        I. BACKGROUND

       The claims and defenses in this case were set forth in detail in this Court’s recent order

denying defendant’s motion for summary judgment. ECF No. 50. For present purposes it is

sufficient to note that the plaintiff is an Hispanic gentlemen who formerly was an Assistant

Professor and anesthesiologist at the University of Colorado’s School of Medicine in the

Department of Anesthesiology. He claims he was terminated in retaliation for his complaints

about unlawful discrimination in the Department, and that the Department Chair, Dr. Vesna

Todorovic, has used an unrelated incident involving Dr. Gonzalez (which he also claims was

falsely reported) as a pretext for the termination.




                                                  1
Case 1:18-cv-01178-RBJ Document 55 Filed 12/05/19 USDC Colorado Page 2 of 6




       The motion seeks to preclude the testimony of Drs. Mandell, Puskas, Szolnoki, Galinkin

and Strauss. The challenged testimony is that summarized in affidavits of those doctors, filed as

Exhibits 2 through 6 to the motion. ECF Nos. 47-2 through 47-6.

       During the Trial Preparation Conference on November 22, 2019, I informed the parties

that although plaintiff’s response to the motion and defendant’s reply had not yet been filed, my

tentative inclination based solely on defendant’s motion and the affidavits of the five individuals

was to grant the motion as to Drs. Puskas, Szolnoki and Galinkin, because their affidavits

concerned alleged mistreatment of them but not that it was based on unlawful discrimination.

However, my tentative inclination was to deny the motion as to Dr. Mandell, who described

discriminatory conduct by Dr. Todorovic based on her age, and as to Dr. Strauss, who described

what could be viewed as discriminatory conduct by Dr. Todorovic based on her gender. Since

that time I have received and reviewed plaintiff’s response to the motion, ECF No. 52, and

defendant’s reply, ECF No. 54.

       In his response to the motion Dr. Gonzales states that he first brought his complaint of

national origin discrimination to the attention of Dr. Barry Rumack, the Director of CU’s Office

of Professionalism. ECF No. 52 at 2. Dr. Rumack, contrary to the confidentiality that was

supposed to be given to such complaints but consistently with his treatment of complaints filed

by Dr. Mandell and Dr. Puskas, disclosed the substance of the complaint to Dr. Todorovic

without his permission. Dr. Gonzales also indicates that he anticipates that Dean John J. Reilly,

Jr., who approved his termination, will deny, as he did in his deposition, that he had received any

complaints of discrimination by Dr. Todorovic. Dr. Gonzales states that Drs. Mandell, Strauss

and Galinkin can contradict that testimony, if given. In addition, plaintiff anticipates that Dean

Reilly will testify that the only complaints about Dr. Todorovic he received were complaints that



                                                 2
Case 1:18-cv-01178-RBJ Document 55 Filed 12/05/19 USDC Colorado Page 3 of 6




employees’ input was not being considered seriously. The three listed doctors, plus Dr.

Szolnoki, can allegedly contradict that testimony. Id. at 3.

       In its reply defendant argues that testimony of other employees “may be relevant to ‘the

employer’s discriminatory intent if the testimony establishes a pattern of retaliatory behavior or

tends to discredit the employer’s assertion of legitimate motives.’” ECF No. 54 at 1 (citing and

quoting Coletti v. Cudd Pressure Control, 165 F.3d 767, 776 (10th Cir. 1999)). Defendant then

applied that standard to each of the five potential witnesses, arguing that none of them should be

permitted to testify. Specifically,

   •   Dr. Mandell: Her complaint of age discrimination is “fundamentally dissimilar” to Dr.

       Gonzales’s complaint of national origin discrimination, and it does not therefore establish

       a “pattern of retaliatory behavior” or “discredit” defendant’s assertion of a legitimate,

       non-discriminatory basis for terminating Dr. Gonzales. Also, most of her allegations

       occurred more than a year after Dr. Gonzales was terminated and are too distant in time

       to be relevant. Finally, the testimony regarding Dean Reilly is not relevant to the alleged

       discriminatory intent of Dr.; Todorovic. Id. at 1-3.

   •   Dr. Strauss: She did not complain about discrimination or retaliation to the Human

       Resources Department. Her testimony that Dr. Todorovic did question whether she was a

       good fit as a leader due to her pregnancy is not relevant to whether there was a pattern of

       unlawful discrimination or retaliation. Her incidents, like those of Dr. Mandell, occurred

       well after Dr. Gonzales was terminated and are too temporally distant to be relevant.

       Further, Dr. Strauss’s complaints concern persons other than Dr. Todorovic. Id. at 3-4.




                                                 3
Case 1:18-cv-01178-RBJ Document 55 Filed 12/05/19 USDC Colorado Page 4 of 6




   •   Drs. Mandell and Puskas: They have no personal knowledge that Dr. Rumack disclosed

       anything to Dr. Todorovic. Moreover, testimony rebutting Dr. Rumack’s assertions that

       he keeps matters confidential “is precisely what Rule 404(b) prohibits.” Id. at 4.

   •   Drs. Mandell, Szolnoki and Galinkin: Dean Riley has not denied that he was aware of

       complaints about Dr. Todorovic’s management style, so even if such complaints were

       relevant, it would not be proper rebuttal testimony. Id. at 5.

   •   All this testimony should be excluded under Rule 403 because it could provoke the jury

       to decide the case based upon Dr. Todorovic’s management style, not because of

       unlawful discrimination by the defendant. See id. at 5.

                                   ANALYSIS AND CONCLUSIONS

       At the outset I remind the parties that a court’s in limine determination that certain

evidence is probably admissible or inadmissible is not necessarily final. It is subject to review

and modification in the context of the evidence and arguments at trial. Also, the parties should

keep in mind that if a party or its counsel “opens the door” to evidence that was otherwise

deemed inadmissible, the evidence might thereby become admissible. I also note that nothing in

this order is intended to prevent a party from offering testimony that directly contradicts facts

testified to by another witness.

       The response and reply have done little to change the Court’s initial impressions, which

were based solely on the affidavits of the five witnesses. I continue to believe that Dr. Mandell’s

testimony about Dr. Todorovic’s alleged discriminatory comments relating to her age are

probably admissible. They arguably go to Dr. Todorovic’s character, but they also tend to show

discriminatory motive or intent, thus passing muster under Rule 404(b). Obviously, age

discrimination and national origin discrimination are different. But discrimination based on age,



                                                  4
Case 1:18-cv-01178-RBJ Document 55 Filed 12/05/19 USDC Colorado Page 5 of 6




national origin, race, gender or religious preference are so well known to be unlawful that

discrimination based on one of these categories has at least some tendency to show a motive or

intent to mistreat employees for discriminatory reasons. I conclude that the probative value of

such evidence is not substantially outweighed by unfair prejudice. If one practices or tolerates

unlawful discrimination, he will not be heard to complain that admission of evidence of such

practices or toleration is unfair.

        The proposed testimony of Dr. Strauss is a closer call. According to Dr. Strauss, on

March 10, 2017 Dr. Todorovic suggested that Dr. Strauss collect feedback from her team more

regularly, and that a Chief Anesthetist evaluation process should be put in place. Then, in Dr.

Strauss’s words, Dr. Todorovic said “because I was pregnant and going on maternity leave I

should consider whether leadership is a ‘good fit’ for me and that maybe I should ‘focus on [my]

family.’” This statement, if made, was not necessarily malicious. However, it made

assumptions about Dr. Strauss’s priorities/family and arguably attempted to impose them on Dr.

Strauss, especially so if Dr. Todorovic’s underlying belief was that becoming a mother meant

that she was less qualified to take a leadership role, or that she would have insufficient time or

desire to be an effective leader. I find that the statement was potentially indicative of

discriminatory motive or intent, and that the jury should be permitted to consider it.

        I am not persuaded that Dr. Todorovic’s statements to Dr. Mandell or to Dr. Strauss were

so remote in time as to become irrelevant. If one has the inclination to discriminate or tolerate

discrimination based on age, gender, national origin, or other suspect categories, I am not

convinced that the passage of a year between incidents is dispositive. However, I do find that

except for the statements noted above, the remainder of Dr. Strauss’s affidavit does not present

evidence probative of discrimination.



                                                  5
Case 1:18-cv-01178-RBJ Document 55 Filed 12/05/19 USDC Colorado Page 6 of 6




       I remain unconvinced that the testimony of Drs. Puskas, Szolnoki and Galinkin as

described in their affidavits is admissible in this case. The affidavits raise questions about Dr.

Todorovic’s management style and her treatment of others in the Department. However, they do

not address unlawful discrimination. So far as I am aware, Dr. Gonzales was an “at will”

employee. If so, he could be terminated without cause so long as it was not based on unlawful

discrimination or retaliation. This is not to say that these individuals cannot testify at all, such as

to rebut specific testimony of defense witnesses.

                                              ORDER

       Defendant’s motion in limine, ECF No. 47, is GRANTED IN PART AND DENIED IN

PART as explained in this order.

       DATED this 5th day of December, 2019.


                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge




                                                   6
